The opinion of the court was delivered by
Steele, J.
It is urged that the indictment i.s open to the objection of .duplicity, because in a single count it charges the larceny *539of several articles, some of which were owned by one person and some by another. <
Whether the count is double depends on whether it charges more than one larceny. Whether there was more than one larceny depends on whether there was more than one taking and not on the number of articles taken, nor on their ownership. The count alleges but one taking, a single transaction, and is therefore not double. The articles are alleged to have been found and taken at one time and at one place. The indictment follows the form in Chit. Or. Law, 959. The authorities upon this subject are ably reviewed by Mr. Justice Sargent in State v. Merrill, 44 N. H., 625, and we concur in the doctrine of that case. See also State v. Cameron, 40 Vt., 555. We see no fault in the indictment, either in its description of the place where the offense occurred, or in the form of its conclusion. The result is a judgment that the respondent take nothing by his exceptions.